NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        FEB 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 EDY SELAMET KELIAT,                               No.   14-72429

                   Petitioner,                     Agency No. A099-449-603

   v.
                                                   MEMORANDUM *
 JEFF B. SESSIONS, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Edy Selamet Keliat, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss the petition for review.

        We lack jurisdiction to review the BIA’s refusal to reopen proceedings sua
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sponte where Keliat does not raise any legal or constitutional challenges to the

BIA’s order. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.

2011); cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

       PETITION FOR REVIEW DISMISSED.




                                          2                                   14-72429